Order unanimously affirmed, with costs. Memorandum: The defendant in a negligence action appeals from an order granting plaintiff’s motion for summary judgment and denying defendant’s cross motion. The only issue is whether Special Term, in finding that plaintiff’s medical expenses exceeded the $500 threshold under section 671 (subd 4, par [b]) of the Insurance Law, erred in not excluding certain bills as "psychiatric therapy.” (See Sanders v Rickard, 51 AD2d 260; Goldwire v Youngs, 82 Misc 2d 351.) Specifically, defendant challenges bills for a neurological examination, performed by a neurologist at the request of a psychiatrist who was treating plaintiff, and certain bills for X rays and laboratory analyses done while plaintiff was a patient in the psychiatric wing of Strong Memorial Hospital. The neurological evaluation, X rays, and laboratory procedures clearly did not constitute psychiatric therapy. That the procedures were performed at the request of a psychiatrist or in a psychiatric hospital does not change their nature. The bills for such services were properly allowed. (See Harris v St. Johnsbury Trucking Co., 57 AD2d 127.) (Appeal from order of Monroe Supreme Court—summary judgment.) Present—Cardamone, J. P., Simons, Dillon, Hancock, Jr., and Denman, JJ.